Citation Nr: 1512562	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for total disability rating due to individual unemployability (TDIU) and eligibility to Dependents Educational Assistance as a result of service-connected disabilities.

3.  Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 20 percent for right upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to May 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

 In a May 1999 rating decision, the RO, in pertinent part, granted service connection for PTSD, and awarded a 10 percent evaluation for this disability, effective from November 1998. 

Following receipt of notification of the decision, the Veteran perfected a timely appeal with respect to the issue of entitlement to an initial disability rating greater than 10 percent for the service-connected PTSD.  

The Veteran was afforded a hearing by videoconference technology in November 2000.  A transcript of this proceeding is of record.

In January 2001, the Board remanded the claim to the RO for further evidentiary development.  After completing the requested development, the RO, by an October 2001 rating decision, increased the disability evaluation to 30 percent, effective from November 1998, for service-connected PTSD.  In April 2002, the Board denied the Veteran's claim for an initial disability evaluation in excess of 30 percent for his service-connected PTSD. 

Thereafter, the Veteran filed a timely appeal of the Board's denial with the United States Court of Appeals for Veterans Claims (Court).  In December 2002, the Court granted a "Joint Motion for Partial Remand to the Board and to Stay Proceedings."  Specifically, the Court vacated that portion of the Board's April 2002 decision which denied the issue of entitlement to an initial disability rating greater than 30 percent for service-connected PTSD and remanded the matter to the Board.  In an August 2003 Order, the Court reiterated its decision to vacate, and to remand to the Board, the Veteran's increased rating claim regarding his service-connected PTSD. 

In October 2003, the Board remanded the Veteran's rating claim to the RO for further evidentiary development consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  By a February 2004 rating decision, the RO granted an increased evaluation of 50 percent for the service- connected PTSD, effective from January 2004.  In April 2004, the RO returned the Veteran's case to the Board for further appellate review. 

In July 2004, the Board denied an evaluation in excess of 30 percent for PTSD from November 19, 1998 to May 23, 2001; and awarded a 70 percent evaluation for PTSD since May 24, 2001.  The Veteran subsequently appealed such decision to the Court.  In February 2007, the Court entered Judgment, vacating that portion of the Board's July 2004 decision which denied an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001.  The Court also vacated the Board's July 2004 decision, finding that extraschedular consideration was not warranted.  Those matters were remanded to the Board.  (The Court did not disturb the Board's July 2004 award of a 70 percent evaluation for PTSD since May 24, 2001.) 

In December 2007, the Board denied the increased rating claim for an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001, and remanded the issue of entitlement to extraschedular consideration.  In August 2009, the Board remanded the issue of entitlement to an extraschedular rating for PTSD. 

The Board notes that the Veteran's claims for entitlement to TDIU and entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, subject to Board Remands (most recently) dated April 2012, were allowed by a March 2013 rating decision of the Montgomery RO.  Thus, these claims are no longer on appeal and the Board does not have jurisdiction at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that the veteran has filed a notice of disagreement with the effective date assigned for his TDIU and the ratings assigned for his bilateral upper extremity peripheral neuropathy by the April 2012 rating decision.  A Statement of the Case has not been issued on these matters.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes that the Director of Compensation and Pension determined that the Veteran was not eligible for additional compensation on an extraschedular basis in memos dated April 2009 and February 2010.  There has been a substantial amount of evidence concerning the Veteran's claim for additional disability for PTSD on an extraschedular basis since February 2010.  Thus, the RO/AMC should request an additional memorandum from the Director of Compensation and Pension.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issues of the effective date assigned for his TDIU and the ratings assigned for his bilateral upper extremity peripheral neuropathy by the April 2012 rating decision (if he so desires) by filing a timely substantive appeal.

2.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for PTSD in accordance with 38 C.F.R. § 3.321(b).

3.  Then, the RO or the AMC should readjudicate the issue(s) on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




